Citation Nr: 0735876	
Decision Date: 11/14/07    Archive Date: 11/26/07	

DOCKET NO.  02-20 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of head 
trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1968 to 
December 1975.  For service in the Republic of Vietnam, he 
was awarded the Purple Heart Medal with two Oak Leaf 
Clusters, among others.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  The issue now on appeal has 
been remanded by the Board on three previous occasions in 
April 2005, and January and November 2006.  The purpose of 
these remands was VA clinical examinations with diagnostic 
studies to determine proper psychiatric diagnoses, and to 
conduct a review of the claims folder and provide clinical 
opinions with respect to the origins of residuals of head 
trauma and associated organic brain damage as separate and 
apart from the veteran's service-connected post-traumatic 
stress disorder (PTSD).  The development requested in these 
remands has been completed and the case is ready for 
appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The veteran testified at a personal hearing at the RO in 
May 2003.  He requested a Board hearing in his substantive 
appeal and was scheduled for such hearing, but thereafter 
failed to appear.  There is no further hearing request, and 
the veteran has provided no motion for rescheduling such 
hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.  

2.  A preponderance of the competent clinical evidence on 
file is against a finding that the veteran sustained head 
trauma resulting in organic brain damage during service, or 
that he manifested a brain hemorrhage or thrombosis or other 
organic disease of the nervous system within one year after 
he was separated from service, or that his organic brain 
syndrome, which is shown by the evidence to have originated 
in a post-service head trauma in 1999, is in any way 
aggravated or permanently increased in severity by service-
connected PTSD.  


CONCLUSION OF LAW

Head trauma with resultant organic brain damage was not 
incurred or aggravated in active military service, and is not 
aggravated by service-connected PTSD.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 1154, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The initial rating decision on this issue in November 1999 
was issued prior to implementation of VCAA.  However, the RO 
subsequently provided the veteran formal VCAA notice in 
February 2002, prior to a subsequent de novo adjudication of 
this issue in April 2002.  This notice informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  Additionally, during the lengthy pendency of 
this appeal, the veteran has been provided multiple 
additional VCAA notices.  The service medical records and 
early medical treatment records were already on file.  During 
the pendency of the appeal, continuing private and VA 
treatment records were collected, Social Security 
Administration were collected, and the veteran has been 
provided multiple VA examinations with a review of the claims 
folder and a request for production of opinions consistent 
with VCAA at 38 U.S.C.A. § 5103A(d).  At this point, all 
known available relevant evidence has been collected and VCAA 
is satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated  in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
brain hemorrhage, brain thrombosis, organic diseases of the 
nervous system and psychoses, which are shown to have become 
manifest to a compensable degree within one year after 
service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Finally, disability which is proximately due to or the result 
of a service-connected disease or injury shall also be 
service connected.  This is called secondary service 
connection.  38 C.F.R. § 3.310(a).  The US Court of Appeals 
for Veterans Claims (Court) has also held that when a 
service-connected disability aggravated (increases in 
severity beyond ordinary progress) a nonservice-connected 
disability, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability preexisting such aggravation.  38 C.F.R. 
§ 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

Analysis:  The service medical records contain little 
documentation regarding head trauma for the veteran during 
his period of military service.  However, the veteran is 
shown to have received three separate awards of the Purple 
Heart Medal during service in Vietnam, and he has been 
granted service connection for scars residual of wounds of 
the forehead, face, neck and right shoulder.  Additionally, 
it is known that the veteran was involved in a motor vehicle 
accident while stationed in Germany in June 1972.  The 
evidence on file indicates that the veteran did receive a 
head trauma to the extent that he received sutures to close a 
laceration of the head as a result of this accident.  The 
veteran was a passenger in the vehicle involved in the 
accident, and although there is no formal line of duty 
determination on file, a medical statement provided after the 
injury indicated that the veteran was absent with authority 
and that the injuries were incurred in line of duty.  

A careful review of the service medical records on file fails 
to reveal any signs or symptoms consistent with significant 
head injury, brain damage, or organic brain syndrome 
symptoms.  The physical examination for separation from 
service noted that the head, spine, neurologic and 
psychiatric functions were normal.  In the accompanying 
report of medical history completed by the veteran himself, 
he did not positively endorse questions as to whether he had 
frequent or severe headache, dizziness or fainting spells, 
head injury, broken bones, arthritis, rheumatism, bursitis, 
bone joint or other deformity, neuritis, paralysis, loss of 
memory or amnesia, nervous trouble of any sort, or periods of 
unconsciousness.  

Following the veteran's 1975 service separation, he filed a 
claim for service connection for cervical spine injury 
attributable to the motor vehicle accident in which he was 
involved during service in Germany.  He did not claim head 
trauma or organic brain damage at that time.  A March 1976 VA 
orthopedic examination included X-ray studies of both the 
cervical and thoracic spine, and these studies revealed 
normal alignment of vertebra, preserved lordosis, smooth 
joints, no evidence of fracture, no evidence of trauma, and 
both studies were essentially normal.  The veteran only 
complained of neck problems in that examination, and the head 
was considered normocephalic, deep and superficial reflexes 
were present, Babinski and Romberg were negative, sensation, 
coordination, vibration were preserved, and muscular strength 
was normal.  The veteran was alert, oriented to three spheres 
and denied any disturbance of perception.  His memory and 
collective functioning appeared not to be altered and affect 
was not impaired.  No identifiable residual from the motor 
vehicle accident was identified in this examination.  A few 
VA outpatient treatment records from this era also fail to 
reveal any residuals of head trauma.  

The veteran was provided a VA psychiatric examination in 
July 1982.  A high degree of chronic anxiety-depression 
psychoneurosis, probably post-traumatic was diagnosed.  
However, there was no psychosis, he had good contact with 
reality, his intellectual functioning was normal and 
adequate, and memory was intact for remote, intermediate and 
recent events.  That is, the veteran received a clear 
diagnosis of likely post-traumatic chronic anxiety, but there 
was no diagnosis or finding of head trauma, or organic brain 
syndrome.  Thereafter, the veteran received periodic VA 
examinations in 1984, 1986, 1988, 1991 and 1998, and although 
each of these VA examinations identified chronic post-
traumatic anxiety, none of them identified residuals of head 
trauma or organic brain damage or any signs and symptoms 
consistent with such damage.  In this regard, the Board also 
notes that a private treatment record from December 1988 
revealed that the veteran had received an acute cervical 
strain following an automobile accident, but this report also 
does not identify any particular head injury or residuals of 
such injury.  

Treatment records from the Mercy Memorial Hospital in 
Springfield, Ohio, document that the veteran fell down stairs 
onto concrete on his face and forehead in November 1998.  He 
was not unconscious, but shortly after the fall developed 
severe headache.  He was brought into the emergency room and 
a CT scan of the brain showed hemorrhagic contusion of the 
left frontal lobe along with a linear skull fracture 
extending onto the base of the frontal region with 
pneumocephalus.  Headache continued and several days after 
admission, there was vomiting.  The diagnoses were closed 
fracture of the frontal skull, pneumocephalus secondary to 
fracture, contusion of the left frontal lobe, and subdural 
hygroma, bifrontal.  

In July 1999, the veteran was hospitalized with VA for 
depression.  Following the veteran's severe head trauma in 
November 1998, his wife had passed away and the veteran went 
into a depressive state without addressing his activities of 
daily living or attending to his work.  This hospitalization 
lasted for several weeks and the findings were PTSD, 
depression, generalized anxiety and, for the first time, an 
organic brain disorder.  More specifically, there was an Axis 
I finding of dementia, exact etiology unknown, although the 
status-post subdural hematoma from November 1998 was 
identified.  

A VA CT scan of the head without contrast in November 2000 
revealed moderate dilation of the ventricular system with a 
mega-magna cistern noted in the posterior aspect of the 
occipital lobe.  The left frontal bone showed evidence of 
previous craniotomy with residue of the shunt to the frontal 
parenchyma.  There remained minimal residue of subdural 
hematoma at the right frontal lobe.  The impression was 
moderate cerebral atrophy with mega-magna cistern.  

In July 2005, the veteran was provided a VA psychiatric 
examination.  This VA examiner had seen the veteran in the 
past regarding his closed head injury in 1998.  The doctor 
wrote that the veteran's gait instability persisted and he 
stumbled at least each week.  The falls continued due to his 
chronic persistent disequilibrium, new focal neurological 
deficits had developed, but there was no fainting or vertigo.  
The veteran's claims folder was reviewed and the doctor 
reported that cognitive impairment was revealed during the 
veteran's previous assessment in Ohio after a closed head 
injury.  Brain imaging to assess for the cause of cognitive 
impairment then showed a subdural collection.  Serial CT 
scans of the brain showed the collection to be stable in 
severity.  Neurosurgery had deferred intervention, favoring 
serial observation.  The doctor noted that although VA 
examinations in the 1980's had found the veteran to be a 
vague historian, he was always shown to be oriented, overall 
intellectual function appeared to be average, and overt signs 
of organic brain deficits had not previously been identified.  
All psychiatric assessments in the 1980's led to the 
impression of PTSD alone.  The doctor noted that the veteran 
suffered a closed head injury in 1999, and it appeared likely 
that this injury resulted in a degree of cognitive impairment 
not present before that injury.  It was noted, consistent 
with the Board's own review of the claims folder, that there 
were not significant service medical records identifying 
known traumas during service.  It was certainly not clear 
whether he suffered concussion during service, although it 
was noted that the history completed by the veteran at the 
time of his exit physical was entirely negative for post 
concussion or organic brain symptoms such as memory problems.  
The physician felt that it was most likely that the veteran's 
current cognitive impairment was a result of his 1999 injury 
following separation from service.  It also appeared as 
likely as not that he did not suffer symptoms due to 
significant head injury before 1999.  This doctor also wrote, 
however, that the veteran clearly had interrelated cognitive 
problems attributable to PTSD in the years following service 
separation.  

The file was returned to this physician for a follow on 
review in February 2006.  At this time, the physician again 
noted the complete absence of any clinical evidence or 
diagnostic study revealing traumatic brain injury during 
service, or at any time prior to the veteran's documented 
injury in 1999.  He also wrote that separating potential 
effects of traumatic brain injury from PTSD "may be 
difficult."  Traumatic brain injury may certainly lead to 
persistent memory difficulty, but PTSD associated with 
chronic depression could also cause memory and concentration 
impairments.  Whether service-connected PTSD aggravated the 
traumatic brain injury was better answered by psychiatric 
evaluation.  

That psychiatric examination was conducted by VA in 
January 2007.  The claims folder was provided to the VA 
psychiatrist for review.  The doctor noted that although the 
veteran maintained that he underwent neurosurgery during 
service, the limited evidence on file indicated that he had 
some scalp wounds which were stitched.  Conversely, the 1999 
fall down the stairs did require neurosurgical monitoring for 
subdural hematoma.  The veteran's PTSD was well documented on 
file, but only since 1999 had the veteran had consistent 
treatment for a cognitive disorder from traumatic brain 
injury identified as dementia with behavioral disturbance.  
The psychiatrist stated that the veteran's PTSD was his 
primary and predominant disorder.  He further wrote that the 
veteran had not been able to tolerate psychotropic medication 
for PTSD, in part due to the side effects engendered by his 
brain injury, and that the brain injury therefore did 
aggravate his service-connected PTSD.  However, the 
psychiatrist provided no finding of any kind that the 
veteran's service-connected PTSD aggravated or increased the 
severity of his organic brain disorder.  
A clear preponderance of the evidence on file is against an 
award of service connection for the residuals of head trauma.  
Although diagnostic testing such as CT scans of the head or 
other diagnostic studies were not performed during or for 
many years after service, there is simply a complete absence 
of any competent clinical or other objective evidence showing 
or strongly suggesting that the veteran sustained sufficient 
brain trauma during service to have resulted in organic brain 
damage at any time prior to the veteran's well documented 
brain trauma years after service in 1998.  The veteran's 
documented awards of the Purple Heart Medal included shell 
fragment wounds of the forehead, face, neck and right 
shoulder, but it is noteworthy that the only service-
connected disability from these wounds has been a combined 
noncompensable evaluation for scars effective from May 1982.  
Similarly, although the veteran certainly sustained some 
degree head trauma from the motor vehicle accident in Germany 
in June 1972, the limited evidence on file shows that this 
resulted in no more than superficial laceration of the scalp 
requiring sutures.  The Board notes, as have VA physicians 
upon examination, that there is not strong evidence revealing 
signs and symptoms of organic brain damage during and in the 
years immediately following service.  Indeed, the veteran 
himself only claimed cervical spine disability from the motor 
vehicle accident following service and, VA examination 
conducted only several months following his separation from 
service resulted in no complaints, findings or diagnosis of 
head trauma residuals with a normal neurological examination, 
and without any disturbance of perception or memory or other 
signs and symptoms consistent with organic brain damage.  
The Board is certainly aware of and has carefully considered 
the provisions of 38 U.S.C.A. § 1154(b) which essentially 
provides a relaxing of the adjudicative evidentiary 
requirements for injuries alleged to have been incurred in 
combat where adequate records may not have been maintained, 
but there are significant service medical records and private 
and VA treatment records and examinations during and in the 
years following service separation which militate against a 
finding that the veteran incurred a traumatic brain injury 
from shell fragment wounds during combat service.  A careful 
analytical review of the significant medical history on file 
clearly supports a finding that the veteran's head trauma and 
organic brain damage resulting therefrom occurred in 1998, 
many years after he was separated from service.  Finally, 
although the most recent VA psychiatric examination found 
that the veteran's nonservice-connected organic brain injury 
did indeed aggravate his service-connected PTSD, there is no 
clinical opinion on file which supports a finding that the 
veteran's service-connected PTSD aggravates his nonservice-
connected organic brain damage sufficient for a separate VA 
compensable evaluation based upon aggravation in accordance 
with 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  A clear preponderance of the evidence of 
record is against a finding that the veteran has head trauma 
residuals, including organic brain damage, which is 
attributable to injuries received during service.  

The Board would further note that the veteran was granted 
service connection for PTSD in 1983 with a 30 percent 
evaluation effective from May 1982.  This evaluation was 
increased to 50 percent effective in August 1998.  In 
April 2005, the Board found that an evaluation in excess of 
50 percent for PTSD was warranted, and granted the veteran a 
total schedular 100 percent rating for PTSD.  The Board 
decision discussing the evidence on file at that time did not 
in any way attempt to distinguish adverse psychiatric 
symptoms attributable to the veteran's service connected 
chronic, severe PTSD, from his more recent onset of dementia 
with behavioral disturbances attributable to a nonservice-
connected head trauma sustained in 1999.  Indeed, the most 
recent VA psychiatric examination makes clear that 
distinguishing symptoms between service-connected PTSD and 
nonservice-connected dementia with behavioral disturbances 
would be very difficult.  


ORDER

Entitlement to service connection for residuals of head 
trauma is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


